DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20, as recited in an amendment filed on July 23, 2021, were previously subject to a final office action filed on August 24, 2021 (the “August 24, 2021 Final Office Action”).  On November 22, 2021, Applicant filed a Request for Continued Examination in accordance with 37 CFR 1.114, wherein Applicant further amended claims 1 and 15 (the “November 22, 2021 RCE”).  Claims 1-20, as recited in the November 22, 2021 RCE, are currently pending and subject to the non-final office action below.

Response to Applicant’s Remarks
Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 101
Applicant’s arguments, see Applicant’s Remarks, pp. 10-11, filed on March 14, 2022, with respect to the rejections of claims 1-20 under 35 U.S.C. § 101, have been fully considered but they are not persuasive.  Further, in light of the 2019 Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (the “2019 Revised PEG”), the rejections of claims 1-20 under 35 U.S.C. § 101 are maintained in this office action.
Specifically, Applicant asserts that the claims are not directed toward an abstract idea within the Mental Processes Category of abstract ideas, because the step of generating a transfer request for a change of assignment of the patient from one terminal to another terminal is not capable of being performed in the human mind or manually with aid of a pen and paper. See Applicant’s Remarks, at p. 10.  Examiner claims 1 and 15 is analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because it merely recites a limitation which encompasses a person mentally and/or manually making requests to transfer the assignment of one patient by writing this information down on a piece of paper (i.e., observations, evaluations, judgements, or opinions).  Medical professionals, such as physicians, nurses, and other medical staff commonly make these types of observations, evaluations, judgments, or opinions when a patient is assigned to a different physician, department, hospital room, etc. mentally and/or manually using a pen and paper.  For example, a person (e.g., a physician, nurse, or other medical staff member) may write down a request to transfer a patient on a piece of paper.  Therefore, the step of generating the request to transfer the patient is capable of being performed mentally and/or manually with aid of a pen and paper.
Next, Applicant generally asserts that transmitting the transfer requests to the first mobile terminal and the second mobile terminal integrates the abstract idea into a practical application and provides an improvement. See Applicant’s Remarks, at p. 10.  Examiner respectfully disagrees.  The step directed to transmitting the transfer requests to the different mobile terminals does not represent an improvement to the functioning of a computer or a technical field.  When evaluating whether claims recite an improvement to the functioning of a computer or a technical field, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. MPEP § 2106.05(a).  The specification need not explicitly set forth the improvement, but it must describe the invention such that the improvement would be apparent to one of ordinary skill in the art. Id.  Conversely, if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology.  An indication that the claimed invention provides an improvement can include a discussion in the specification that identifies a technical problem and explains the details of an unconventional technical 
For example, in the McRO, Inc. v. Bandai Namco Games Am. Inc. case, the Federal Circuit relied on the specification’s explanation of how the particular rules recited in the claim enabled the automation of specific animation tasks that previously could only be performed subjectively by humans, when determining that the claims were directed to improvements in computer animation instead of an abstract idea. Id.  Conversely, the Federal Circuit has held claims which merely record, transmit, and archive data by use of conventional or generic technology in a nascent but well-known environment, without any assertion that the invention reflects an inventive solution to any problem may not be sufficient to show an improvement in computer-functionality. See MPEP § 2106.05(a) (citing the TLI Communications LLC v. AV Auto case).  Further, gathering an analyzing information using conventional techniques, was also determined to be insufficient to show an improvement in computer-functionality. See MPEP § 2106.05(a) (also citing the TLI Communications case).
Similar to the TLI Communications LLC case, Applicant’s assertion that transmitting the transfer requests to the different mobile terminals is insufficient to show an improvement in medical platforms.  Transmitting transfer requests to different mobile terminals is merely the equivalent of transmitting, recording, and archiving data.  There is nothing new or unconventional about transmitting and recording data.  Rather, transmitting such data is a necessary data gathering step in order to be able to carry out the transfers of the patients.  Further, Applicant has not described a technical problem or how the use of transmitting the transfer requests to the mobile terminals provides a technical solution to a technical problem in the specification or the claims.  Still further, the mobile terminals (i.e., generic computer devices) are used to perform their most generic and basic functions within the claim (i.e., the mobile terminals are used to generate and transmit data over a network, by generating the transfer requests and transmitting the requests over a network).  Therefore, transmitting the transfer requests to the different mobile terminals does not provide an improvement over existing computer devices.
i.e., making a request to transfer patient’s healthcare assignments and carrying out those change of assignments) into a practical application.  As such, the rejections of claims 1-20 under 35 U.S.C. § 101 are maintained in this office action.  Please see amended rejections to claims 1-20 under 35 U.S.C. § 101 below, for further clarification and analysis of the claims under the 2019 Revised PEG.

Response to Applicant’s Remarks Concerning Rejections under 35 U.S.C. § 103
Applicant’s arguments, see Applicant’s Remarks, pp. 11-16, filed on March 14, 2022, with respect to the rejections of claims 1-20 under 35 U.S.C. § 103, have been fully considered but they are not persuasive.  Applicant asserts that the combination of Schlapfer et al. (Pub. No. US 2017/0048323), as modified in view of: McTaggart (Pub. No. US 2007/0136091) and Greco et al. (Pub. No. US 2014/0168397), does not teach transmitting a transfer request from a first mobile terminal to a second mobile terminal for change of assignment of at least one assigned patient from one of the first mobile terminal and the second mobile terminal to another one of the first mobile terminal and the second mobile terminal.  Examiner respectfully disagrees.
McTaggart teaches a method for patient referral and/or transfer may include sending the request for the referral and transfer to the one or more specialists and the one or more medical transportation service providers via a network (i.e., transmitting a transfer request from one terminal to another terminal for transferring a patient from one terminal to another terminal). See MacTaggart, paragraph [0023].  Paragraph [0040] teaches that in process action 204, the request may be sent to the one or more specialists and the one or more medical transportation service providers via a network (i.e., transmitting the transfer request from one provider terminal to another provider terminal).  Paragraph [0049] teaches that the referring provider may communicate with the specialist or medical transportation service provider in a real time chat environment to discuss details about the referral and transfer request, using computers, desktops, laptops, personal digital assistants, mobile phones, mobile data devices, and other i.e., the devices used for generating and sending the transfer requests may be “mobile terminals”).  Paragraph [0049] teaches that these features are beneficial for transferring information (patient data, medical images and documents, opinions, changes in status, and the like) rapidly eliminating delays, increasing efficiency, decreasing costs, and improving accuracy in patient referrals and transfers.).
Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for patient transfers and referrals at the time of the effective filing date of the claimed invention to modify the medical care team assignment data system and method taught by Schlapfer, to incorporate steps and features directed to: (1) generating patient referral and transfer assignments; and (2) sending the request for the referral and transfer to the one or more specialists and the one or more medical transportation service providers via a network, as taught by McTaggart, in order to transfer relevant medical information rapidly.  As such, one of ordinary skill would recognize that McTaggart reasonably teaches “transmitting a transfer request from a first mobile terminal to a second mobile terminal for change of assignment of at least one assigned patient from one of the first mobile terminal and the second mobile terminal to another one of the first mobile terminal and the second mobile terminal”, as described in claims 1 and 15.
Please see the amended rejections under the Claim Rejections – 35 U.S.C. § 103 Section below, for further clarification and complete analysis.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  See MPEP § 2106; see also Revised Patent Subject Matter Eligibility Guidance, provided by the USPTO, effective January 7, 2019 (available at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) (hereinafter referred to as the “2019 Revised PEG”).

Step 1 of the Alice/Mayo Test
Following Step 1 of the Alice/Mayo Test, claims 1-14 are directed to a process for carrying out a change of an assignment of patients in a care system on mobile terminals, which is within one of the four statutory categories (i.e., a process). See MPEP § 2106.03.  Claims 15-20 are directed to a care system for monitoring patients, which is also within one of the four statutory categories (i.e., a machine or apparatus). See id.

Step 2A of the Alice/Mayo Test – Prong One
Following Prong One of Step 2A of the Alice/Mayo Test, claims 1 and 15 are rejected under 35 U.S.C. § 101, because the claimed invention is directed to an abstract idea without significantly more.  Claim 1 recites the following limitations (and claim 15 substantially recites the following limitations):
A process for carrying out a change of an assignment of patients in a care system on mobile terminals, the process comprising the steps of:

providing the care system so as to comprise: at least one central computer for monitoring and documenting the assignment of the patients; at least one first mobile terminal and a second mobile terminal, wherein patients can each be assigned by the central computer to the mobile terminals;

generating a transfer request, by the first mobile terminal, for a change of assignment of at least one assigned patient from one of the first mobile terminal and the second mobile terminal to one of the first mobile terminal and the second mobile terminal;

transmitting the transfer request from the first mobile terminal to the second mobile terminal;

transmitting the transfer request to the central computer;

carrying out, by the central computer, the change of the assignment of the at least one assigned patient from one of the first mobile terminal and the second mobile terminal to another one of the first mobile terminal and the second mobile terminal; and

transmitting the change of the assignment of the at least one assigned patient to the first mobile terminal and to the second mobile terminal, wherein the assignment of the at least one assigned patient is removed from the one of the first mobile terminal and the second mobile terminal and the assignment of the as least one assigned patient is allocated to the another one of the first mobile terminal and the second mobile terminal.

However, the aforementioned limitations that are identified in underlined font comprise a process that, under its broadest reasonable interpretation, falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  The Mental Processes category covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (including an observation, evaluation, judgment, or opinion) (i.e., making a request to transfer patient’s healthcare assignments and carrying out those change of assignments).  That is, other than reciting: (1) a care system; (2) mobile terminals; (3) one central computer; (4) at least one first mobile terminal; (5) a second mobile terminal; (6) mobile devices; (7) a transmitter; (8) a receiver; and the steps of: (9) “transmitting the transfer request from the first mobile terminal to the second mobile terminal”; (10) “transmitting the transfer request to the central computer”; and (11) “transmitting the change of the assignment of the at least one assigned patient to the first mobile terminal and to the second mobile terminal, wherein the assignment of the at least one assigned patient is removed from the one of the first mobile terminal and the second mobile terminal and the assignment of the as least one assigned patient is allocated to the another one of the first mobile terminal and the second mobile terminal”, the context of claims 1 and 15 encompass a concept that is capable of being performed in the human mind or encompasses a human performing the step(s) mentally i.e., making a request to transfer patient’s healthcare assignments and carrying out those change of assignments).
	The aforementioned claim limitations described in claims 1 and 15 are analogous to claim limitations directed toward concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, because they merely recite limitations which encompass a person mentally and/or manually: (1) making requests to transfer the assignment of one patient (i.e., observations, evaluations, judgements, or opinions); and (2) make those changes of assignment (i.e., observations, evaluations, judgments, or opinions).  Medical professionals, such as physicians, nurses, and other medical staff commonly make these types of observations, evaluations, judgments, or opinions when a patient is assigned to a different physician, department, hospital room, etc. mentally and/or manually using a pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers concepts which are capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper, then it falls within the “Mental Processes” grouping of abstract ideas. See 2019 Revised PEG.  Accordingly, claims 1 and 15 recite an abstract idea.
Examiner notes that claims 2-14 (which individually depend on claim 1 due to their respective chains of dependency) further narrow the abstract idea described in claim 1 respectively, and similarly cover limitations directed to narrowing the abstract concept described in claim 1 which is directed to a concept which is capable of being performed in the human mind or encompasses a human performing the step(s) mentally with the aid of a pen and paper (i.e., making a request to transfer patient’s healthcare assignments and carrying out those change of assignments).  Similarly, 16-20 (which individually depend on claim 15 due to their respective chains of dependency), further narrow the abstract idea described in claim 15 respectively, and similarly cover limitations directed to the same abstract concept described above (i.e., making a request to transfer patient’s healthcare assignments and carrying out those change of assignments).  Therefore, dependent claims 2-14 and 16-20 are also directed to the aforementioned claims 2, 7, 10-12, 16, 19, and 20 include limitations that are deemed to be additional elements, and require further analysis under Prong Two of Step 2A; and (2) dependent claims 3-6, 8, 9, 13, 14, 17, and 18 do not provide any limitations that are deemed to be additional elements which require further analysis under Prong Two of Step 2A.

Step 2A of the Alice/Mayo Test – Prong Two
Following Prong Two of Step 2A of the Alice/Mayo Test, this judicial exception is not integrated into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  In particular, claim 1 recites and claim 15 substantially recites the additional elements of (identified in bold font below):
A process for carrying out a change of an assignment of patients in a care system (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) on mobile terminals (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), the process comprising the steps of:

providing the care system so as to comprise: at least one central computer (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) for monitoring and documenting the assignment of the patients; at least one first mobile terminal and a second mobile terminal (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), wherein patients can each be assigned by the central computer to the mobile terminals;

generating a transfer request, by the first mobile terminal, for a change of assignment of at least one assigned patient from one of the first mobile terminal and the second mobile terminal to one of the first mobile terminal and the second mobile terminal;

transmitting the transfer request from the first mobile terminal to the second mobile terminal (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

transmitting the transfer request to the central computer (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d));

carrying out, by the central computer, the change of the assignment of the at least one assigned patient from one of the first mobile terminal and the second mobile terminal to another one of the first mobile terminal and the second mobile terminal; and

transmitting the change of the assignment of the at least one assigned patient to the first mobile terminal and to the second mobile terminal, wherein the assignment of the at least one assigned patient is removed from the one of the first mobile terminal and the second mobile terminal and the assignment of the as least one assigned patient is allocated to the another one of the first mobile terminal and the second mobile terminal (insignificant extra-solution activity as noted below, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)).

However, the recitation of these limitations is made with a high-level of generality (i.e., using computer components to perform the abstract mental process of making a request to transfer patient’s healthcare assignments and carrying out those change of assignments), such that it amounts to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform an abstract idea; and (2) adding insignificant extra-solution activity to the judicial exception. See MPEP §§ 2106.05(f), (g).
- The following are examples of court decisions that demonstrate merely applying instructions by reciting the computer structure as a tool to implement the claimed limitations (e.g., see MPEP § 2106.05(f)):
			- Invoking computers or other machinery merely as a tool to perform an existing process, e.g. see, Affinity Labs v. DirecTV – similarly, the current invention invokes computers (i.e., the care system; at least one central computer; at least one first mobile terminal; a second mobile terminal; mobile devices; transmitter; and receiver) to perform the existing processes of: making a request to transfer patient’s healthcare assignments and carrying out those change of assignments); and
			- Using a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data), e.g. see, TLI Communications LLC v. AV Auto, LLC – similarly, the current invention invokes the care system; at least one central computer; at least one first mobile terminal; a second mobile terminal; mobile devices; transmitter; and receiver, as tools to execute i.e., transmitting and receiving the transfer requests and transmitting and receiving the changes to the assignments).
- The following is an example of an insignificant extra-solution activity (e.g., see MPEP § 2106.05(g)):
		- Example of Mere Data Gathering/Mere Data Outputting:
			- Obtaining information about transactions using the Internet to verify credit card transactions, e.g., see CyberSource v. Retail Decisions, Inc. – similarly, the limitations directed to “transmitting the transfer request from the first mobile terminal to the second mobile terminal”; “transmitting the transfer request to the central computer”; and “transmitting the change of the assignment of the at least one assigned patient to the first mobile terminal and to the second mobile terminal, wherein the assignment of the at least one assigned patient is removed from the one of the first mobile terminal and the second mobile terminal and the assignment of the as least one assigned patient is allocated to the another one of the first mobile terminal and the second mobile terminal”, described in claims 1 and 15, are similarly deemed to be a necessary data gathering and outputting steps (i.e., transmitting the requests to the central computer and mobile terminal are necessary data gathering steps before the system is able to make the changes to the patient assignment; and transmitting the changed assignment to the mobile terminals is a necessary final step in order for the parties to receive the changes after they have been made).
Thus, the additional elements in independent claims 1 and 15 are not indicative of integrating the judicial exception into a practical application.  Similarly, dependent claims 3-6, 8, 9, 13, 14, 17, and 18 do not recite any additional elements outside of those identified as being directed to the abstract idea, described above.  Examiner notes that dependent claims 2, 7, 10-12, 16, 19, and 20 recite the following additional elements (in bold font below):
wherein the steps of transmitting the transfer request from the first mobile terminal to the second mobile terminal, transmitting the transfer request to the central computer and transmitting the change of the assignment is effected with at least one of the following transmission modes: NFC; one-dimensional barcode; QR code; WLAN; wireless device; and mobile cell phone (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), the transfer request being generated via input from an input interface associated with the first mobile terminal (insignificant extra-solution activity as noted above, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claim 2);

wherein the step of transmitting the transfer request to the central computer is carried out by the first mobile terminal and/or by the second mobile terminal (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claims 7 and 20);

wherein patient data of the at least one reassigned patient are transmitted from the central computer to the second mobile terminal (insignificant extra-solution activity as noted above, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 10 and 20);

wherein patient data of the at least one reassigned patient are transmitted from the first mobile terminal to the second mobile terminal (insignificant extra-solution activity as noted above, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claims 11 and 20);

wherein at least a portion of transmissions associated with the steps of transmitting the transfer request from the first mobile terminal to the second mobile terminal, transmitting the transfer request to the central computer and transmitting the change of the assignment are encrypted (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)) (as described in claims 12 and 19); and

wherein at least one of the plurality of mobile terminals is configured as one of the following devices: a smartphone; a smartwatch; an electronic tablet; a pager; and a terminal (adding the words “apply it” (or an equivalent), or mere instructions to implement the abstract idea on a computer, see MPEP § 2106.05(f)), the transfer request being generated via input form an input interface associated with the first mobile terminal (insignificant extra-solution activity as noted above, see MPEP § 2106.05(g); and insufficient to amount to significantly more than the judicial exception as evidenced by the Intellectual Ventures v. Symantec case, as noted below in the Step 2B Analysis Section, see MPEP § 2106.05(d)) (as described in claim 16).

However, these additional elements in dependent claims 2, 7, 10-12, 16, 19, and 20 are deemed to be no more than (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a computer as a tool to perform claims 2, 7, 10-12, 16, 19, and 20 are not indicative of integrating the judicial exception into a practical application.
Unlike the claims that have been held as a whole to be directed to an improvement or otherwise directed to something more than the abstract idea, claims 1-20: (1) are not directed to improvements to the functioning of a computer, or to any other technology or technical field similar to the Enfish, LLC v. Microsoft Corp. case (see MPEP § 2106.05(a)); (2) do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see USPTO Memorandum, Recent Subject Matter Eligibility Decision: Vanda Pharmaceuticals Inc. v. West-Ward Pharmaceuticals, issued June 7, 2018 (available at https://www.uspto.gov/sites/default/files/documents/memo-vanda-20180607.PDF) (henceforth, referred to as the “Vanda Pharmaceuticals Memo”); (3) do not apply the judicial exception with, or by use of, a particular machine (see MPEP § 2106.05(b)); (4) do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP § 2106.05(c)); nor do they (5) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as whole is more than a drafting effort designed to monopolize the exception (see MPEP § 2106.05(e) and the Vanda Pharmaceuticals Memo).  For these reasons, claims 1-20 do not recite additional elements that integrate the judicial exception into a practical application.

Step 2B of the Alice/Mayo Test for Claims
Following Step 2B of the Alice/Mayo Test, claims 1-20 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to whether the abstract idea is integrated into a practical application, the additional elements of claims 1-20 amount to no more than: (1) adding the words “apply it” (or is the equivalent of) with the judicial exception; mere instructions to implement an abstract idea on a computer; or merely uses a 
Further the additional elements, other than the abstract idea per se, when considered both individually and as an ordered combination, amount to no more than limitations consistent with what the courts recognize, or those having ordinary skill in the art would recognize, to be well-understood, routine, and conventional computer components. See MPEP §§ 2106.05 (d).
The additional elements of claims 1, 2, 7, 10-12, 15, 16, 19, and 20, as recited, the care system; at least one central computer; at least one first mobile terminal; second mobile terminal; mobile devices; transmitter; receiver; at least one of the following transmission modes: NFC; one-dimensional barcode; QR code; WLAN; wireless device; and mobile cell phone; at least one of the plurality of mobile terminals is configured as one of the following devices: a smartphone; a smartwatch; an electronic tablet; a pager; and a terminal; and the steps of: “the transfer request being generated via input from an input interface associated with the first mobile terminal”; “transmitting the transfer request from the first mobile terminal to the second mobile terminal”; “transmitting the transfer request to the central computer”; “transmitting the change of the assignment of the at least one assigned patient to the first mobile terminal and to the second mobile terminal, wherein the assignment of the at least one assigned patient is removed from the one of the first mobile terminal and the second mobile terminal and the assignment of the as least one assigned patient is allocated to the another one of the first mobile terminal and the second mobile terminal”; “transmitting patient data from the central computer/first mobile terminal to the second mobile terminal”; and “encrypting the transmissions”, are generic computer components and functions. See MPEP § 2106.05(d)(II).
	- Regarding the care system; at least one central computer; at least one first mobile terminal; second mobile terminal; mobile devices; transmitter; receiver; at least one of the following transmission modes: NFC; one-dimensional barcode; QR code; WLAN; wireless device; and mobile cell phone; at least one of the plurality of mobile terminals is configured as one of the following devices: a 
- For example, Applicant generally describes the computer components as including a
computer which comprises one or more processors, associated memory and a device to device communication interface e.g., a network communication interface as described herein).  The mobile terminals 20, 30 may especially be configured, for example, as a smartphone, smartwatch, tablet (electronic tablet), pager or else also as a terminal specially developed for the care system according to the present invention. The mobile terminals 20, 30 comprise a user input/output interface (e.g., one or more of a display, microphone, speaker, keypad, etc.), one or more processors, associated memory, and a device to device interface (e.g., a transmitter/receiver facility). The care system 100 may also have additional mobile terminals. Applicant’s specification as filed on November 1, 2018, paragraph [0044].

These components are described at a high level, and are the equivalent of generic computer components (i.e., using generic computer devices to implement the abstract).  Therefore, this disclosure shows that the care system; at least one central computer; at least one first mobile terminal; second mobile terminal; mobile devices; transmitter; receiver; at least one of the following transmission modes: NFC; one-dimensional barcode; QR code; WLAN; wireless device; and mobile cell phone; at least one of the plurality of mobile terminals is configured as one of the following devices: a smartphone; a smartwatch; an electronic tablet; a pager; and a terminal, are generic computing devices.  Such devices are old and well-known computing devices in the medical industry.  Therefore, the disclosure in Applicant’s specification shows that the aforementioned computer components are well-known, routine, and conventional computer components that are previously known in the industry. See MPEP § 2106.05(d).
- Regarding the steps and features of: “the transfer request being generated via input from an input interface associated with the first mobile terminal”; “transmitting the transfer request from the first mobile terminal to the second mobile terminal”; “transmitting the transfer request to the central computer”; “transmitting the change of the assignment of the at least one assigned patient to the first mobile terminal and to the second mobile terminal, wherein the assignment of the at least one assigned patient is removed from the one of the first mobile terminal and the second mobile terminal and the - The following represents an example that courts have identified to be well-understood, routine, and conventional activities (e.g., see MPEP § 2106.05(d)):
	- Receiving or transmitting data over a network, e.g., see Intellectual Ventures v. Symantec – similarly, the limitations directed to: “the transfer request being generated via input from an input interface associated with the first mobile terminal”; “transmitting the transfer request from the first mobile terminal to the second mobile terminal”; “transmitting the transfer request to the central computer”; “transmitting the change of the assignment of the at least one assigned patient to the first mobile terminal and to the second mobile terminal, wherein the assignment of the at least one assigned patient is removed from the one of the first mobile terminal and the second mobile terminal and the assignment of the as least one assigned patient is allocated to the another one of the first mobile terminal and the second mobile terminal”; “transmitting patient data from the central computer/first mobile terminal to the second mobile terminal”; and “encrypting the transmissions”, described in the claims are also deemed to be well-understood, routine, and conventional activity in the medical field, because they also represent mere collection and transmission of data over a network (i.e., merely (i) transmitting and receiving the transfer requests and (ii) transmitting and receiving the changes to the assignments).
Therefore, the additional described in claims 1, 2, 7, 10-12, 15, 16, 19, and 20 are deemed to be additional elements which do not amount to significantly more than the abstract idea identified above.
Thus, taken alone, the additional elements of claims 1, 2, 7, 10-12, 15, 16, 19, and 20 do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functionality of a computer or improves any other technology, and their collective claims 1, 2, 7, 10-12, 15, 16, 19, and 20 are nonetheless rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Additionally, dependent claims 3-6, 8, 9, 13, and 14 (which individually depend on claim 1 due to their respective chains of dependency); and claims 17 and 18 (which individually depend on claim 15 due to their respective chains of dependency), do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As described above, dependent claims 3-6, 8, 9, 13, 14, 17, and 18 do not include any additional elements beyond those identified as well-understood, routine, and conventional components as described above in the subject matter eligibility rejections of independent claims 1 and 15.  Dependent claims 3-6, 8, 9, 13, 14, 17, and 18 merely add limitations that further narrow the abstract idea described in independent claims 1 and 15.  Therefore, claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5, 7, 10, 11, 13, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over:
- Schlapfer et al. (Pub. No. US 2017/0048323); in view of:
- McTaggart (Pub. No. US 2007/0136091); and 
- Greco et al. (Pub. No. US 2014/0168397).

	Regarding claims 1 and 15,
		- Schlapfer teaches:
			- a process for carrying out a change of an assignment of patients in a care system on mobile terminals, the process comprising the steps of (as described in claim 1); and a care system for monitoring patients, the care system comprising (as described in claim 15) (Schlapfer, paragraph [0036]; Paragraph [0036] teaches that various embodiments provide methods (i.e., a process), devices, systems (i.e., a system), and non-transitory process-readable storage media for providing, accurate, reliable care team assignment data for a hospital (i.e., process patient assignment data).  Paragraph [0036] further teaches that the system comprises a sync server which may receive an event message indicating a change to a nurse’s care team assignment in response to a nurse logging out of their shift (i.e., the system processes changes of patient’s care team assignments).):
				- providing the care system so as to comprise: at least one central computer for monitoring and documenting the assignment of the patients; at least one first mobile terminal and a second mobile terminal, wherein patients can each be assigned by the central computer to the mobile terminals (as described in claim 1); a plurality of mobile terminals comprising a first mobile terminal and a second mobile terminal, each of the mobile terminals comprising a transmitter and a receiver (as described in claim 15); and at least one central computer for monitoring and documenting an assignment of the patients being monitored, the at least one central computer comprising a transmitter and a receiver and being configured to assign each of the patients being monitored to the mobile terminals (as described in claim 15) (Schlapfer, paragraphs [0031], [0047], [0048], [0170], and [0172]; Paragraph [0048] teaches that the voice communications server 130 may also be connected to an assignments computer 132 or shift assignments computer) (i.e., at least one central computer), such as a hospital computing device or database configured to store information related to the current care team assignments within the hospital.  For example, via the wired or wireless connection 133, the voice communications server 130 may receive from and/or transmit to the assignments computer 132 data indicating the bed, room, wing, and/or log-off time for a particular nurse based on messages received from the nurse’s voice communications badge device 136 (i.e., the voice communications server 130 with the assignments computer 132 is the equivalent of “the at least one central computer”, because it monitors and processes the assignments of nurses to patients, beds, rooms, and wings during the nurses shifts).  Paragraph [0047] teaches that the voice communications server 130 may receive messages from other devices used by care team members, such as mobile devices (i.e., a plurality of mobile terminals comprising a first mobile terminal and a second mobile terminal) and/or computing devices executing client/browsers.  Paragraph [0172] teaches that the mobile computing devices may be smartphones (i.e., the mobile terminals have receivers and transmitters).  Paragraph [0031] teaches that the voice communications server (i.e., the central computer) may be configured to update care team assignments data in response to voice communications received via voice communications badge devices carried by hospital personnel, a mobile application running on a mobile device (e.g., a doctor or nurse's smartphone, etc.), and/or a website or web-based client accessed by various care team members and/or hospital personnel (i.e., the at least one central computer monitors and documents the assignments of patients’ care team members).  Paragraph [0170] teaches that the voice communications badge device 136 (i.e., also the equivalent of “the first and second mobile terminals”) may include a pager receiver 854 and an internal antenna that operates to receive text messages/pages (i.e., the mobile terminals include a receiver and transmitter).);
				- transmitting the transfer request to the central computer (as described in claim 1); and the mobile terminals are configured for one of the first mobile terminal and the second mobile terminal to transmit the transfer request to the central computer (as described in claim 15) (Schlapfer, paragraphs [0050] and [0084]; Paragraph [0050] teaches that the sync server 110 may be configured to continually receive data from both the EHR server 120 and the voice communications server 130 that indicates up-to-date changes to care teams associated with the various patients, locations, and/or shifts of the hospital.  For example, the sync server 110 may receive subscription messages from the voice communications server 130 indicating when particular nurses of the hospital log-in or out of a shift and/or HL7 messages from the EHR server 120 that indicate when a particular patient’s data changes (e.g., assigned to a new bed, room, specialist doctor, etc.) (i.e., transmitting and receiving patient assignment changes).  Paragraph [0084] teaches that a hospital worker may use a terminal to update records stored on the EHR server to indicate a certain patient has been admitted, discharged, change rooms, been assigned a new or different specialist, been assigned a new or different hospitalist, etc. (i.e., the hospital workers use the mobile terminals to transmit the change in patient assignments to the central EHR server).);
				- carrying out, by the central computer, the change of the assignment of the at least one assigned patient (as described in claim 1); and the central computer is configured to change an assignment of the at least one assigned patient (as described in claim 15) (Schlapfer, paragraphs [0055] and [0057]; Paragraph [0055] teaches that the sync server 110 may also populate an expression evaluator (e.g., MVFLEX Expression Language (MVEL) expression evaluator) with data representing the assigned location, prior location, and patient, and execute an ADT event expression for the HL7 message that causes the locations to be updated, either by assigning the patient to the location, removing the patient from the location, or moving (transferring) the patient from the prior location to the assigned location (i.e., carrying out the changes to the patient’s location and healthcare team assignments).  Paragraph [0057] teaches that the sync server 110 may be configured to update local data to indicate care team assignment changes as indicated by event messages from the voice communications server 130.  For example, when a patient location has changed (e.g., reassigned to a new bed/room/wing, etc.), the sync server 110 may update local database records to remove nurse assignments to the patient i.e., carrying out the changes to the patient’s location and healthcare team assignments).); and
				- transmitting the change of the assignment of the at least one assigned patient to the first mobile terminal and to the second mobile terminal (as described in claim 1); and the central computer is configured to transmit the change of the assignment of the at least
one assigned patient to the first mobile terminal and to the second mobile terminal (as described in claim 15) (Schlapfer, paragraphs [0041] and [0084]; Paragraph [0041] teaches that in addition to receiving and analyzing data from the voice communications server and/or the EHR server, the sync server (i.e., the central computer) may receive care assignment data records from various other data sources, devices, servers, etc. that are configured to communicate with the sync server via supported messaging (e.g., HL7 messages via TCP connections, via programmatic interface connections such as a Vocera Administration Interface (VAI)) over HTTP connections, etc.), determine the most accurate assignments for each patient/room based on any or all the received data records, and transmit all necessary update messages to the various data sources (including the EHR server and/or the voice communications server) to ensure the more current, up-to-date care team assignment information is stored on the various data sources (i.e., transmitting the changes to the patient room assignments and healthcare team assignments to the other devices in the system, including to the hospital workers’ mobile devices).  Paragraph [0084] also teaches that in response [to receiving changes in the patient’s room assignments and healthcare team assignments], the EHR server 120 may transmit event messages 430 (or update data feeds) to the EHR interface engine 402 for distribution to various devices.  The event messages 430 may include data records related to various patients associated with a hospital, and further may include other data associated with the patients, such as data indicating primary care physicians and room assignments for the patient within the hospital (i.e., transmitting the changes to the patient room assignments and healthcare team assignments to the other devices in the system, including to the hospital workers’ mobile devices).).
Schlapfer does not explicitly teach a process and system, comprising:
			- generating a transfer request, by the first mobile terminal, for a change of assignment of at least one assigned patient from one of the first mobile terminal and the second mobile terminal to another one of the first mobile terminal and the second mobile terminal (as described in claim 1); and the mobile terminals are configured for the first mobile terminal to generate a transfer request for a change of assignment of at least one assigned patient from one of the first mobile terminal and the second mobile terminal to another one of the first mobile terminal and the second mobile terminal (as described in claim 15);
			- transmitting the transfer request from the first mobile terminal to the second mobile terminal (as described in claim 1); and the mobile terminals are configured to transmit the transfer request from the first mobile terminal to the second mobile terminal (as described in claim 15);
			- carrying out, by the central computer, the change of the assignment of the at least one assigned patient from one of the first mobile terminal and the second mobile terminal to another one of the first mobile terminal and the second mobile terminal (as described in claim 1); and the central computer is configured to change an assignment of the at least one assigned patient from the one of the first mobile terminal and the second mobile terminal to the another one of the first mobile terminal and the second mobile terminal (as described in claim 15); and
			- wherein the assignment of the at least one assigned patient is removed from the one of the first mobile terminal and the second mobile terminal and the assignment of the at least one assigned patient is allocated to the another of the first mobile terminal and the second mobile terminal (as described in claims 1 and 15).
		- However, in analogous art of systems and methods for patient transfers and referrals, McTaggart teaches a method and system, comprising:
			- generating a transfer request, by the first mobile terminal, for a change of assignment of at least one assigned patient (as described in claim 1); and the mobile terminals are configured for the first mobile terminal to generate a transfer request for a change of assignment of at least one assigned patient (as described in claim 15) (McTaggart, paragraphs [0023] and [0040]; Paragraph [0023] teaches a method for patient referral and/or transfer may include generating a request for the referral and transfer (i.e., generating a patient transfer request).  Paragraph [0040] teaches that in process action 202, a request may be generated for the referral and transport (i.e., generating a patient transfer request).  The request may include pertinent information and other information, identifying one or more specialists and one or more medical transportation service providers.); and
			- transmitting the transfer request from the first mobile terminal to the second mobile terminal (as described in claim 1); and the mobile terminals are configured to transmit the transfer request from the first mobile terminal to the second mobile terminal (as described in claim 15) (McTaggart, paragraphs [0023], [0040], and [0049]; Paragraph [0023] teaches a method for patient referral and/or transfer may include sending the request for the referral and transfer to the one or more specialists and the one or more medical transportation service providers via a network (i.e., transmitting the transfer request from one terminal to another terminal).  Paragraph [0040] teaches that in process action 204, the request may be sent to the one or more specialists and the one or more medical transportation service providers via a network (i.e., transmitting the transfer request from one provider terminal to another provider terminal).  Paragraph [0049] teaches that the referring provider may communicate with the specialist or medical transportation service provider in a real time chat environment to discuss details about the referral and transfer request, using computers, desktops, laptops, personal digital assistants, mobile phones, mobile data devices, and other communication devices (i.e., the devices used for generating and sending the transfer requests may be “mobile terminals”).  Paragraph [0049] teaches that these features are beneficial for transferring information (patient data, medical images and documents, opinions, changes in status, and the like) rapidly eliminating delays, increasing efficiency, decreasing costs, and improving accuracy in patient referrals and transfers.).
	Therefore, it would have been obvious to one of ordinary skill in the art of systems and methods for patient transfers and referrals at the time of the effective filing date of the claimed invention to modify Schlapfer, to incorporate steps and features directed to: (1) generating patient referral and transfer assignments; and (2) sending the request for the referral and transfer to the one or more specialists and the one or more medical transportation service providers via a network, as taught by McTaggart, in order to transfer relevant medical information rapidly.  For example, McTaggart teaches that transferring this information rapidly may eliminate delays, increase efficiency, decrease costs, and improve accuracy in patient referrals and transfers. See McTaggart, paragraph [0049]; see also MPEP § 2143 G.
		- Further, in analogous art of patient management systems and methods, Greco teaches a method and system, comprising:
			- carrying out the change of the assignment of the at least one assigned patient from one of the first mobile terminal and the second mobile terminal to another one of the first mobile terminal and the second mobile terminal (as described in claim 1); and changing an assignment of the at least one assigned patient from the one of the first mobile terminal and the second mobile terminal to the another one of the first mobile terminal and the second mobile terminal (as described in claim 15); and wherein the assignment of the at least one assigned patient is removed from the one of the first mobile terminal and the second mobile terminal and the assignment of the at least one assigned patient is allocated to the another of the first mobile terminal and the second mobile terminal (as described in claims 1 and 15) (Greco, Abstract and paragraph [0165]; Paragraph [0165] teaches that once the sitter denotes they are leaving the single patient interaction mode on the sitters’ device, the previously distributed rollover assigned patients return to the original sitter and are removed from the other sitters’ sitter devices (i.e., changing the assignment of a patient from one sitter device (i.e., first mobile terminal) to another sitter device (i.e., to a second mobile terminal); and removing the assignment of the patient from one sitter device (i.e., first mobile terminal) and allocating the assignment of the patient to another sitter device (i.e., to a second mobile terminal)).  Paragraph [0165] teaches that this feature is beneficial for handling short term and regular rollover events such as handling sitter breaks.  The Abstract also teaches this feature is beneficial for recognizing a when 
	Therefore, it would have been obvious to one of ordinary skill in the art of patient management systems and methods at the time of the effective filing date of the claimed invention to further modify the medical care team assignment data system and method taught by Schlapfer, to incorporate steps and features directed to reassigning patients to different sitter devices, as taught by Greco, in order to: (1) handle short term and regular staff/personnel rollover events such as handling sitter breaks; and (2) recognize a when a sitter device is unavailable and reassign the plurality of patient rooms previously assigned to the unavailable device to other of the plurality of sitter devices that are available. See Greco, paragraph [0165] and Abstract; see also MPEP § 2143 G.

	Regarding claim 2,
		- The combination of: Schlapfer, as modified in view of: McTaggart and Greco, teaches the limitations of claim 1 (which claim 2 depends on), as described above.
		- Schlapfer further teaches a process, wherein:
			- the steps of transmitting the transfer request to the central computer and transmitting the change of the assignment is effected with at least one of the following transmission modes: NFC; one-dimensional barcode; QR code; WLAN; wireless device; and mobile cell phone (Schlapfer, paragraphs [0026] and [0044]; Paragraph [0026] teaches that examples of computing devices may include mobile devices (e.g., cellular telephones (i.e., mobile cell phones), wearable devices, smartphones (i.e., mobile cell phones), web-pads, tablet computers, Internet enabled cellular telephones, Wi-Fi.RTM. enabled electronic devices, personal data assistants (PDA’s), laptop computers, etc.), personal computers, and server computing devices. In various embodiments, computing devices may be configured with memory or storage as well as networking capabilities, such as network transceiver(s) and antenna(s) configured to establish a wide area network (WAN) connection (e.g., a cellular network connection, etc.) and/or a local area network (LAN) connection (e.g., a wired/wireless connection to the ® router, etc.) (i.e., the transmissions may be effected with a WLAN transmission mode and wireless devices).  Paragraph [0044] teaches that each of the servers 110, 120, 130 may be connected via one or more network(s) 150, such as a wide area network (WAN) (e.g., a cellular network, the Internet, etc.) and/or a local area network (LAN), such as a Wi-Fi® network associated with a hospital (i.e., the transmissions may be affected with a WLAN transmission mode). For example, the EHR server 120 may utilize a wired or wireless connection 121 to the network 150, the sync server 110 may utilize a wired or wireless connection 111 to the network 150, and the voice communications server 130 may utilize a wired or wireless connection 131 to the network(s) 150 (i.e., the transmissions may be affected with wireless devices).).
		- McTaggart further teaches a process, wherein:
			- the step of transmitting the transfer request from the first mobile terminal to the second mobile terminal is effected with at least one of the following transmission modes: NFC; one-dimensional barcode; QR code; WLAN; wireless device; and mobile cell phone, the transfer request being generated via input from an input interface associated with the first mobile terminal (McTaggart, paragraphs [0034], [0049], and [0057]; Paragraph [0049] teaches that the referring provider may communicate with the specialist or medical transportation service provider in a real time chat environment to discuss details about the referral and transfer request, using computers, desktops, laptops, personal digital assistants, mobile phones, mobile data devices, and other communication devices (i.e., the devices used for the transmissions include mobile cell phones).  Paragraph [0057] that two or more computer systems 500 coupled by communication link 520 (e.g., LAN, PSTN, or wireless network) may perform the sequence of instructions to practice the invention in coordination with one another (i.e., the transmissions may be affected with WLAN and wireless devices).  Paragraph [0034] teaches that the referral and transfer system 109 may include a real time communication module (not shown) configured to allow the referring provider, specialist and/or medical transportation services provider to communicate in real time regarding the request.  In some examples, "real time" may refer to instant, near-instant, or substantially instant-type messaging that enables users to send electronic messages in a rapid fashion i.e., the transfer requests are initiated using various computer devices, which are the equivalent of the first terminal described in Applicant’s claimed invention).).
	The motivations and rationales to modify the method taught by Schlapfer, in view of: McTaggart and Greco, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 5,
		- The combination of: Schlapfer, as modified in view of: McTaggart and Greco, teaches the limitations of claim 1 (which claim 5 depends on), as described above.
		- Schlapfer further teaches a process, wherein:
			- the step of carrying out, by the central computer, the change of the assignment comprises a documentation of the change (Schlapfer, paragraph [0037]; Paragraph [0037] teaches that the sync server (i.e., central computer) may transmit update messages to correct and/or supplement care team assignment data stored on the other server, thus synchronizing care team assignment information stored in the two systems (i.e., documenting the changes to the patient healthcare team assignments).  In this manner, the sync server may bring together multiple data sources to ensure more complete and accurate data is represented in both the datasets of the EHR server and the voice communications server.).
	The motivations and rationales to modify the method taught by Schlapfer, in view of: McTaggart and Greco, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claim 7,
		- The combination of: Schlapfer, as modified in view of: McTaggart and Greco, teaches the limitations of claim 1 (which claim 7 depends on), as described above.
		- Schlapfer further teaches a process, wherein:
			- the step of transmitting the transfer request to the central computer is carried out by the first mobile terminal and/or by the second mobile terminal (Schlapfer, paragraphs [0050] and [0084]; Paragraph [0050] teaches that the sync server 110 may be configured to continually receive data from both the EHR server 120 and the voice communications server 130 (i.e., the first and second mobile terminals) that indicates up-to-date changes to care teams associated with the various patients, locations, and/or shifts of the hospital.  For example, the sync server 110 may receive subscription messages from the voice communications server 130 indicating when particular nurses of the hospital log-in or out of a shift and/or HL7 messages from the EHR server 120 that indicate when a particular patient’s data changes (e.g., assigned to a new bed, room, specialist doctor, etc.) (i.e., transmitting and receiving patient assignment changes from the mobile terminals operated by the healthcare team members).  Paragraph [0084] teaches that a hospital worker may use a terminal to update records stored on the EHR server to indicate a certain patient has been admitted, discharged, change rooms, been assigned a new or different specialist, been assigned a new or different hospitalist, etc. (i.e., the hospital workers use the mobile terminals to transmit the changes in patient assignments to the central EHR server).).
	The motivations and rationales to modify the method taught by Schlapfer, in view of: McTaggart and Greco, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claim 10,
		- The combination of: Schlapfer, as modified in view of: McTaggart and Greco, teaches the limitations of claim 1 (which claim 10 depends on), as described above.
		- Schlapfer further teaches a process, wherein:
			- patient data of the at least one reassigned patient are transmitted from the central computer to the second mobile terminal (Schlapfer, paragraphs [0036] and [0037]; Paragraph [0036] teaches that the sync server (i.e., the central computer) may be configured to detect and automatically update out-of-date care team assignment data that is reported and maintained by a first server associated with the hospital’s voice communications system (i.e., the voice communications server) and a second server associated with the hospital’s EHR system (i.e., the EHR server) (i.e., mobile terminals).  Paragraph [0037] teaches that when accurate care team assignment data from one server is not represented in the data associated with the other server (i.e., discrepancies between patient assignment data in the two mobile terminals), the sync server may transmit update messages to correct and/or supplement care team assignment data stored on the other server, thus synchronizing care team assignment information stored in the two systems (i.e., transmitting the updated patient assignment data from the central computer to both mobile terminals).).
	The motivations and rationales to modify the method taught by Schlapfer, in view of: McTaggart and Greco, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 11,
		- The combination of: Schlapfer, as modified in view of: McTaggart and Greco, teaches the limitations of claim 1 (which claim 11 depends on), as described above.
		- McTaggart further teaches a process, wherein:
			- patient data of the at least one reassigned patient are transmitted from the first mobile terminal to the second mobile terminal (McTaggart, paragraph [0049]; Paragraph [0049] i.e., transmitting patient data between terminals).  Paragraph [0049] further teaches that the referring provider, specialist, and/or medical transportation services provider may transfer information including patient data (i.e., transmitting patient data from the provider at the first terminal to the provider/specialist/transportation services at the second terminals).).
	The motivations and rationales to modify the method taught by Schlapfer, in view of: McTaggart and Greco, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

	Regarding claim 13,
		- The combination of: Schlapfer, as modified in view of: McTaggart and Greco, teaches the limitations of claim 1 (which claim 13 depends on), as described above.
		- McTaggart further teaches a process, wherein:
			- the assignment of the at least one assigned patient is changed entirely or partially during the change of the assignment of the at least one assigned patient (McTaggart, paragraph [0039]; Paragraph [0039] teaches that the request module 154 may be configured to allow a referring provider to locate an appropriate specialist and initiate a request for transfer and/or referral.  That is, to transfer the patient from the referring provider to the specialist (i.e., the assignment of the assigned patient is changed entirely).).
	The motivations and rationales to modify the method taught by Schlapfer, in view of: McTaggart and Greco, described in the obviousness rejection of claim 1 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

claim 16,
		- The combination of: Schlapfer, as modified in view of: McTaggart and Greco, teaches the limitations of claim 15 (which claim 16 depends on), as described above.
		- Schlapfer further teaches a system, wherein:
			- at least one of the plurality of mobile terminals is configured as one of the following devices: a smartphone; a smartwatch; an electronic tablet; a pager; and a terminal (Schlapfer, paragraphs [0026], [0031], [0049], and [0172]; Paragraph [0026] teaches that examples of computing devices may include mobile devices (e.g., cellular telephones, wearable devices (i.e., at least one of the mobile terminals may be a smartwatch), smartphones (i.e., mobile cell phones), web-pads, tablet computers (i.e., at least one of the mobile terminals may be an electronic tablet), Internet enabled cellular telephones, Wi-Fi® enabled electronic devices, personal data assistants (PDA’s), laptop computers, etc.), personal computers (i.e., at least one of the mobile terminals may be a terminal), and server computing devices (i.e., at least one of the mobile terminals may be a terminal).  Paragraph [0031] teaches that the voice communications server (i.e., the central computer) may be configured to update care team assignments data in response to voice communications received via voice communications badge devices carried by hospital personnel, a mobile application running on a mobile device (e.g., a doctor or nurse’s smartphone, etc.) (i.e., the mobile terminals may be smartphones), and/or a website or web-based client accessed by various care team members and/or hospital personnel.  Paragraph [0049] teaches that the voice communication badge devices 136 may be used as one-way text pagers (i.e., at least one of the mobile terminals may be a pager).  Paragraph [0172] teaches that the mobile computing devices may be smartphones (i.e., the mobile terminals may be smartphones).).
		- McTaggart further teaches a system, wherein:
			- at least one of the plurality of mobile terminals is configured as one of the following devices: a smartphone; a smartwatch; an electronic tablet; a pager; and a terminal, the transfer request being generated via input from an input interface associated with the first mobile terminal (McTaggart, paragraphs [0034] and [0049]; Paragraph [0049] teaches that the referring provider i.e., the devices used for the transmissions include mobile cell phones).  Paragraph [0034] teaches that the referral and transfer system 109 may include a real time communication module (not shown) configured to allow the referring provider, specialist and/or medical transportation services provider to communicate in real time regarding the request.  In some examples, "real time" may refer to instant, near-instant, or substantially instant-type messaging that enables users to send electronic messages in a rapid fashion between computers, desktops, laptops, personal digital assistants, mobile phones, mobile data devices, and other communication devices in addition those described above (i.e., the transfer requests are initiated using various computer devices, including a smart phone and a terminal, which are the equivalent of the first terminal described in Applicant’s claimed invention).).
The motivations and rationales to modify the method taught by Schlapfer, in view of: McTaggart and Greco, described in the obviousness rejection of claim 15 above similarly apply to this obviousness rejection, and are incorporated herein by reference.
		
	 Regarding claim 18,
		- The combination of: Schlapfer, as modified in view of: McTaggart and Greco, teaches the limitations of claim 15 (which claim 18 depends on), as described above.
		- McTaggart further teaches a system, wherein the central computer checks at least one of:
			- locating the first mobile terminal; locating the second mobile terminal; checking patient data of the at least one assigned patient; checking user data of a user of the first mobile terminal; and checking user data of a user of the second mobile terminal (McTaggart, paragraph [0049]; Paragraph [0049] teaches that the referring provider may communicate with the specialist or medical transportation service provider in a real time chat environment to discuss details i.e., transmitting data between terminals).  Paragraph [0049] further teaches that the referring provider, specialist, and/or medical transportation services provider may transfer information including patient data (i.e., checking patient data of the at least one assigned patient).).
	The motivations and rationales to modify the method taught by Schlapfer, in view of: McTaggart and Greco, described in the obviousness rejection of claim 15 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 3, 4, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Schlapfer et al. (Pub. No. US 2017/0048323); as modified in view of: McTaggart (Pub. No. US 2007/0136091); and Greco et al. (Pub. No. US 2014/0168397), as applied to claims 1 and 15 above, and further in view of:
- Nawana et al. (Pub. No. US 2014/0081659).

	Regarding claims 3 and 17,
		- The combination of: Schlapfer, as modified in view of: McTaggart and Greco, teaches the limitations of: claim 1 (which claim 3 depends on); and claim 15 (which claim 17 depends on), as described above.
		- The combination of: Schlapfer, as modified in view of: McTaggart and Greco, does not explicitly teach a process and system, wherein:
			- the step of carrying out, by the central computer, the change of the assignment comprises checking, by the central computer, an admissibility of the requested change of the assignment of the at least one assigned patient (as described in claim 3); and the central computer changes the assignment based on determining an admissibility of the requested change of the assignment of the at least one assigned patient (as described in claim 17).
		- However, in analogous art of medical systems and methods, Nawana teaches a method and system, wherein:
			- checking an admissibility of a requested change of assignment of at least one assigned patient (similar to the limitations described in claims 3 and 17) (Nawana, paragraphs [0162] and [0205]; Paragraph [0162] teaches that a care provider reviews a modification to check its appropriateness for the particular patient (i.e., checking the admissibility of a requested change of assignment of at least one assigned patient) before the before the diagnosis and treatment module 200 automatically modifies the patient’s treatment plan and informs the patient of the change.  Paragraph [0205] teaches that this feature is beneficial for ensuring patient safety.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods medical systems and methods at the time of the effective filing date of the claimed invention to further modify the medical care team assignment data system and method taught by Schlapfer, as modified in view of: McTaggart and Greco, to incorporate a step and feature directed to checking the appropriateness of modifications to patient care for a particular patient, as taught by Nawana, in order to ensure patient safety. See Nawana, paragraph [0205]; see also MPEP § 2143 G.

	Regarding claim 4,
		- The combination of: Schlapfer, as modified in view of: McTaggart; Greco; and Nawana, teaches the limitations of claim 3 (which claim 4 depends on), as described above.
		- McTaggart further teaches a process, wherein:
			- the checking carried out by the central computer pertains to at least one of: locating the first mobile terminal; locating the second mobile terminal; checking patient data of the at least one assigned patient; checking user data of a user of the first mobile terminal; and checking user data of a user of the second mobile terminal (McTaggart, paragraph [0049]; Paragraph [0049] i.e., transmitting data between terminals).  Paragraph [0049] further teaches that the referring provider, specialist, and/or medical transportation services provider may transfer information including patient data (i.e., checking patient data of the at least one assigned patient).).
	The motivations and rationales to modify the method taught by Schlapfer, in view of: McTaggart; Greco; and Nawana, described in the obviousness rejection of claim 3 above similarly apply to this obviousness rejection, and are incorporated herein by reference.

Claims 6, 8, 9, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Schlapfer et al. (Pub. No. US 2017/0048323); as modified in view of: McTaggart (Pub. No. US 2007/0136091); and Greco et al. (Pub. No. US 2014/0168397), as applied to claim 1 above, and further in view of:
- Hawkins et al. (Pub. No. US 2012/0323595).

Regarding claim 6,
- The combination of: Schlapfer, as modified in view of: McTaggart and Greco, teaches the limitations of claim 1 (which claim 6 depends on), as described above.
- The combination of: Schlapfer, as modified in view of: McTaggart and Greco, does not explicitly teach a process, wherein:
	- the step of generating a transfer request comprises a request to change an assignment of two or more assigned patients.
- However, in analogous art of medical systems and methods for assigning patients and medical personnel, Hawkins teaches a method, wherein:
	- the step of generating a transfer request comprises a request to change an assignment of two or more assigned patients (Hawkins, paragraphs [0039], [0059], and [0064]; i.e., changing an assignment of two or more assigned patients).  Paragraph [0064] also teaches that one or more patients 922 and an associated clinician 924 can be selected for reassignment (i.e., generating a request to change an assignment of two or more assigned patients).  Paragraph [0039] teaches that this feature is beneficial for helping to enhance patient safety, increase efficiency and productivity, and enhance the quality of care available.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for assigning patients and medical personnel at the time of the effective filing date of the claimed invention to further modify the medical care team assignment data system and method taught by Schlapfer, as modified in view of: McTaggart and Greco, to incorporate a step and feature directed to generating transfer requests where the user may select multiple patients to reassign, as taught by Hawkins, in order to help enhance patient safety, increase efficiency and productivity, and enhance the quality of care available. See Hawkins, paragraph [0039]; see also MPEP § 2143 G.

Regarding claim 8,
- The combination of: Schlapfer, as modified in view of: McTaggart and Greco, teaches the limitations of claim 1 (which claim 8 depends on), as described above.
- The combination of: Schlapfer, as modified in view of: McTaggart and Greco, does not explicitly teach a process, wherein:
	- a consent for the requested change of the assignment of the at least one assigned patient is checked by the second mobile terminal before the step of transmitting the transfer to the central computer or before carrying out, by the central computer, the change of the assignment.
Hawkins teaches a method, wherein:
	- a consent for the requested change of the assignment of the at least one assigned patient is checked by the second mobile terminal before the step of transmitting the transfer to the central computer or before carrying out, by the central computer, the change of the assignment (Hawkins, paragraphs [0039], [0055], and [0063], FIG. 8; Paragraph [0055] teaches that the interface 300 provides a status 370 of assignments, such as a “preliminary” assignment so that a clinician can “accept” or acknowledge the assignment via this and/or another interface (i.e., using the second terminal to consent to the change of assignment).  Paragraph [0063] teaches that as illustrated in the example interfaces 800, 805 of FIG. 8, a set of temporary assignments 810 can be acknowledged to become finalized assignments 815 by facilitating user acknowledgement 820 (i.e., using the second terminal to consent to the change of assignment).  A user can then complete the assignment 830 via the clinician home base interface 800, 805 (i.e., the consent/acknowledge is required before the change in assignment is completed or “carried out”).  Paragraph [0039] teaches that this feature is beneficial for helping to enhance patient safety, increase efficiency and productivity, and enhance the quality of care available.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for assigning patients and medical personnel at the time of the effective filing date of the claimed invention to further modify the medical care team assignment data system and method taught by Schlapfer, as modified in view of: McTaggart and Greco, to incorporate a step and feature directed to allowing clinicians to accept or acknowledge assignments before they are finalized, as taught by Hawkins, in order to help enhance patient safety, increase efficiency and productivity, and enhance the quality of care available. See Hawkins, paragraph [0039]; see also MPEP § 2143 G.

claim 9,
- The combination of: Schlapfer, as modified in view of: McTaggart and Greco, teaches the limitations of claim 1 (which claim 9 depends on), as described above.
- The combination of: Schlapfer, as modified in view of: McTaggart and Greco, does not explicitly teach a process, wherein:
	- the step of carrying out, by the central computer, the change of the assignment of the at least one assigned patient is carried out in a limited and/or in a limited place.
- However, in analogous art of medical systems and methods for assigning patients and medical personnel, Hawkins teaches a method, wherein:
	- the step of carrying out, by the central computer, the change of the assignment of the at least one assigned patient is carried out in a limited and/or in a limited place (Hawkins, paragraphs [0031] and [0039]; Paragraph [0031] teaches certain examples for providing a nursing assignment to assign patients to nurses in a healthcare facility (e.g., in a shift, in a department, etc.).  Using nursing assignment, a user can make temporary assignments to cover for breaks (i.e., the change of assignments of the at least one assigned patient is carried out in a limited place) or other patient care changes, for example.  Paragraph [0039] teaches that this feature is beneficial for helping to enhance patient safety, increase efficiency and productivity, and enhance the quality of care available.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for assigning patients and medical personnel at the time of the effective filing date of the claimed invention to further modify the medical care team assignment data system and method taught by Schlapfer, as modified in view of: McTaggart and Greco, to incorporate a step and feature directed to allowing medical staff to reassign patients to cover for breaks, as taught by Hawkins, in order to help enhance patient safety, increase efficiency and productivity, and enhance the quality of care available. See Hawkins, paragraph [0039]; see also MPEP § 2143 G.

claim 14,
- The combination of: Schlapfer, as modified in view of: McTaggart and Greco, teaches the limitations of claim 1 (which claim 14 depends on), as described above.
- The combination of: Schlapfer, as modified in view of: McTaggart and Greco, does not explicitly teach a process, wherein:
	- the assignment of the at least one assigned patient is changed during the change of the assignment of the at least one assigned patient from an assignment to the first mobile terminal to an assignment to the second mobile terminal; and/or the assignment of the at least one assigned patient is changed during the change of the assignment of the at least one assigned patient from an assignment to the second mobile terminal to an assignment to the first mobile terminal.
- However, in analogous art of medical systems and methods for assigning patients and medical personnel, Hawkins teaches a method, wherein:
			- the assignment of the at least one assigned patient is changed during the change of the assignment of the at least one assigned patient from an assignment to the first mobile terminal to an assignment to the second mobile terminal; and/or the assignment of the at least one assigned patient is changed during the change of the assignment of the at least one assigned patient from an assignment to the second mobile terminal to an assignment to the first mobile terminal (Hawkins, paragraphs [0057] and [0077]; Paragraph [0057] once created, each nurse has the ability to temporarily or permanently assign/reassign a patient to another list so as to provide a continuous coverage of care (i.e., the nurses being able to reassign patients to another nurse’s list is the equivalent of “changing the assignment of the assigned patient from an assignment to the first mobile terminal to an assignment to the second mobile terminal” and “changing the assignment of the assigned patient from an assignment to the second mobile terminal to an assignment to the first mobile terminal”).  Paragraph [0077] teaches that at block 1220, assignments can be revised via the interface.  For example, at a shift change, patients can be assigned from one nurse to another available nurse.  As a patient moves to a different department, a new nurse and/or doctor can be assigned to that patient via the interface, for i.e., the reassigning patients to different nurses as they are transferred from one department to another department is also the equivalent of “changing the assignment of the assigned patient from an assignment to the first mobile terminal to an assignment to the second mobile terminal” and “changing the assignment of the assigned patient from an assignment to the second mobile terminal to an assignment to the first mobile terminal”).  Paragraph [0057] teaches that this feature is beneficial for providing continuous coverage of care.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for assigning patients and medical personnel at the time of the effective filing date of the claimed invention to further modify the medical care team assignment data system and method taught by Schlapfer, as modified in view of: McTaggart and Greco, to incorporate a step and feature directed to allowing medical staff to reassign to other medical staff, as taught by Hawkins, in order to provide continuous coverage of care. See Hawkins, paragraph [0057]; see also MPEP § 2143 G.

	Regarding claim 20,
- The combination of: Schlapfer, as modified in view of: McTaggart and Greco, teaches the limitations of claim 15 (which claim 20 depends on), as described above.
- Schlapfer further teaches a system, wherein:
	- transmitting the transfer request to the central computer is carried out by the first mobile terminal and/or by the second mobile terminal (Schlapfer, paragraphs [0050] and [0084]; Paragraph [0050] teaches that the sync server 110 may be configured to continually receive data from both the EHR server 120 and the voice communications server 130 (i.e., the first and second mobile terminals) that indicates up-to-date changes to care teams associated with the various patients, locations, and/or shifts of the hospital.  For example, the sync server 110 may receive subscription messages from the voice communications server 130 indicating when particular nurses of the hospital log-in or out of a shift and/or HL7 messages from the EHR server 120 that indicate when a particular patient’s data changes (e.g., assigned to a new bed, room, specialist doctor, etc.) (i.e., transmitting and receiving patient assignment changes from the mobile terminals operated by the healthcare team members).  Paragraph [0084] teaches that a hospital worker may use a terminal to update records stored on the EHR server to indicate a certain patient has been admitted, discharged, change rooms, been assigned a new or different specialist, been assigned a new or different hospitalist, etc. (i.e., the hospital workers use the mobile terminals to transmit the changes in patient assignments to the central EHR server).).
	- patient data of the at least one reassigned patient are transmitted from the central computer to the second mobile terminal (Schlapfer, paragraphs [0036] and [0037]; Paragraph [0036] teaches that the sync server (i.e., the central computer) may be configured to detect and automatically update out-of-date care team assignment data that is reported and maintained by a first server associated with the hospital’s voice communications system (i.e., the voice communications server) and a second server associated with the hospital’s EHR system (i.e., the EHR server) (i.e., mobile terminals).  Paragraph [0037] teaches that when accurate care team assignment data from one server is not represented in the data associated with the other server (i.e., discrepancies between patient assignment data in the two mobile terminals), the sync server may transmit update messages to correct and/or supplement care team assignment data stored on the other server, thus synchronizing care team assignment information stored in the two systems (i.e., transmitting the updated patient assignment data from the central computer to both mobile terminals).).
- McTaggart also teaches a system, wherein:
- patient data of the at least one reassigned patient are transmitted from the first mobile terminal to the second mobile terminal (McTaggart, paragraph [0049]; Paragraph [0049] teaches that the referring provider may communicate with the specialist or medical transportation service provider in a real time chat environment to discuss details about the referral and transfer request (i.e., transmitting patient data between terminals).  Paragraph [0049] further teaches that the referring provider, specialist, and/or medical transportation services provider may transfer information including patient data (i.e., transmitting patient data from the provider at the first terminal to the provider/specialist/transportation services at the second terminals).).
Schlapfer, in view of: McTaggart and Greco, described in the obviousness rejection of claim 15 above similarly apply to this obviousness rejection, and are incorporated herein by reference.
- The combination of: Schlapfer, as modified in view of: McTaggart and Greco, does not explicitly teach a system, wherein:
	- generating a transfer request comprises a request to change an assignment of two or more assigned patients; and
	- the assignment of the at least one assigned patient is changed during the change of the assignment of the at least one assigned patient from an assignment to the first mobile terminal to an assignment to the second mobile terminal; and/or the assignment of the at least one assigned patient is changed during the change of the assignment of the at least one assigned patient from an assignment to the second mobile terminal to an assignment to the first mobile terminal.
- However, in analogous art of medical systems and methods for assigning patients and medical personnel, Hawkins teaches a system, wherein:
	- generating a transfer request comprises a request to change an assignment of two or more assigned patients (Hawkins, paragraphs [0039], [0059], and [0064]; Paragraph [0059] teaches an assignment interface 300, 400, 500 provides one to one assignment of nurses and patients and an ability for nurses to hand off patient(s) from nurse to nurse.  Further, paragraph [0059] teaches that an authorized user can assign nurses to patients, based on acuity, etc. A user can select one or more patients at a time and assign them to a nurse (i.e., changing an assignment of two or more assigned patients).  Paragraph [0064] also teaches that one or more patients 922 and an associated clinician 924 can be selected for reassignment (i.e., generating a request to change an assignment of two or more assigned patients).  Paragraph [0039] teaches that this feature is beneficial for helping to enhance patient safety, increase efficiency and productivity, and enhance the quality of care available.); and
			- the assignment of the at least one assigned patient is changed during the change of the assignment of the at least one assigned patient from an assignment to the first mobile terminal to an assignment to the second mobile terminal; and/or the assignment of the at least one assigned patient is changed during the change of the assignment of the at least one assigned patient from an assignment to the second mobile terminal to an assignment to the first mobile terminal (Hawkins, paragraphs [0057] and [0077]; Paragraph [0057] once created, each nurse has the ability to temporarily or permanently assign/reassign a patient to another list so as to provide a continuous coverage of care (i.e., the nurses being able to reassign patients to another nurse’s list is the equivalent of “changing the assignment of the assigned patient from an assignment to the first mobile terminal to an assignment to the second mobile terminal” and “changing the assignment of the assigned patient from an assignment to the second mobile terminal to an assignment to the first mobile terminal”).  Paragraph [0077] teaches that at block 1220, assignments can be revised via the interface.  For example, at a shift change, patients can be assigned from one nurse to another available nurse.  As a patient moves to a different department, a new nurse and/or doctor can be assigned to that patient via the interface, for example (i.e., the reassigning patients to different nurses as they are transferred from one department to another department is also the equivalent of “changing the assignment of the assigned patient from an assignment to the first mobile terminal to an assignment to the second mobile terminal” and “changing the assignment of the assigned patient from an assignment to the second mobile terminal to an assignment to the first mobile terminal”).  Paragraph [0057] teaches that this feature is beneficial for providing continuous coverage of care.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for assigning patients and medical personnel at the time of the effective filing date of the claimed invention to further modify the medical care team assignment data system and method taught by Schlapfer, as modified in view of: McTaggart and Greco, to incorporate steps and features directed to: (1) generating transfer requests where the user may select multiple patients to reassign; and (2) allowing medical staff to reassign to other medical staff, as taught by Hawkins, in order to help enhance patient safety; increase efficiency and productivity; enhance the quality of care available; and provide continuous coverage of care. See Hawkins, paragraphs [0039] and [0057]; see also MPEP § 2143 G.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Schlapfer et al. (Pub. No. US 2017/0048323); as modified in view of: McTaggart (Pub. No. US 2007/0136091); and Greco et al. (Pub. No. US 2014/0168397), as applied to claim 1 above, and further in view of:
- Wons et al. (Pub. No. US 2012/0041788).

Regarding claim 12,
- The combination of: Schlapfer, as modified in view of: McTaggart and Greco, teaches the limitations of claim 1 (which claim 12 depends on), as described above.
- The combination of: Schlapfer, as modified in view of: McTaggart and Greco, does not explicitly teach a process, wherein:
	- at least a portion of transmissions associated with the steps of transmitting the transfer request from the first mobile terminal to the second mobile terminal, transmitting the transfer request to the central computer and transmitting the change of the assignment are encrypted.
- However, in analogous art of medical systems and methods for assigning patients and medical personnel, Wons teaches a method, wherein:
			- at least a portion of transmissions associated with the steps of transmitting the transfer request from the first mobile terminal to the second mobile terminal, transmitting the transfer request to the central computer and transmitting the change of the assignment are encrypted (Wons, paragraph [0034]; Paragraph [0034] teaches that communication between server 202 (i.e., the central computer) and devices 204-216 (i.e., the mobile terminals) may be encrypted and/or obfuscated using Transport Layer Security (TLS) or Secure Sockets Layer (SSL), among numerous other examples (i.e., encrypting the communications between the central computer and the mobile terminals).  
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for assigning patients and medical personnel at the time of the effective filing date of the claimed invention to further modify the medical care team assignment data system and method taught by Schlapfer, as modified in view of: McTaggart and Greco, to incorporate a step and feature directed to encrypting communications between the devices in the system, as taught by Wons, in order to protect communications by one or more security measures. See Wons, paragraph [0057]; see also MPEP § 2143 G.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over:
- The combination of: Schlapfer et al. (Pub. No. US 2017/0048323); as modified in view of: McTaggart (Pub. No. US 2007/0136091); and Greco et al. (Pub. No. US 2014/0168397), as applied to claim 15 above, and further in view of:
- Hawkins et al. (Pub. No. US 2012/0323595); and
- Wons et al. (Pub. No. US 2012/0041788).

	Regarding claim 19,
		- The combination of: Schlapfer, as modified in view of: McTaggart and Greco, teaches the limitations of claim 15 (which claim 19 depends on), as described above.
		- Schlapfer further teaches a system, wherein:
			- carrying out, by the central computer, the change of the assignment comprises a documentation of the change (Schlapfer, paragraph [0037]; Paragraph [0037] teaches that the sync server (i.e., central computer) may transmit update messages to correct and/or supplement care team assignment data stored on the other server, thus synchronizing care team assignment information stored in the two systems (i.e., documenting the changes to the patient healthcare team assignments).  In 
	The motivations and rationales to modify the method taught by Schlapfer, in view of: McTaggart and Greco, described in the obviousness rejection of claim 15 above similarly apply to this obviousness rejection, and are incorporated herein by reference.
		- The combination of: Schlapfer, as modified in view of: McTaggart and Greco, does not explicitly teach a system, wherein:
			- consent for the requested change of the assignment of the at least one assigned patient is checked by the second mobile terminal before the step of transmitting the transfer request to the central computer or before carrying out, by the central computer, the change of the assignment; and
			- transmissions associated with the steps of transmitting the transfer request from the first mobile terminal to the second mobile terminal, transmitting the transfer request to the central computer and transmitting the change of the assignment are encrypted.
- However, in analogous art of medical systems and methods for assigning patients and medical personnel, Hawkins teaches a method, wherein:
	- consent for the requested change of the assignment of the at least one assigned patient is checked by the second mobile terminal before the step of transmitting the transfer request to the central computer or before carrying out, by the central computer, the change of the assignment (Hawkins, paragraphs [0039], [0055], and [0063], FIG. 8; Paragraph [0055] teaches that the interface 300 provides a status 370 of assignments, such as a “preliminary” assignment so that a clinician can “accept” or acknowledge the assignment via this and/or another interface (i.e., using the second terminal to consent to the change of assignment).  Paragraph [0063] teaches that as illustrated in the example interfaces 800, 805 of FIG. 8, a set of temporary assignments 810 can be acknowledged to become finalized assignments 815 by facilitating user acknowledgement 820 (i.e., using the second terminal to consent to the change of assignment).  A user can then complete the assignment 830 via the i.e., the consent/acknowledge is required before the change in assignment is completed or “carried out”).  Paragraph [0039] teaches that this feature is beneficial for helping to enhance patient safety, increase efficiency and productivity, and enhance the quality of care available.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for assigning patients and medical personnel at the time of the effective filing date of the claimed invention to further modify the medical care team assignment data system and method taught by Schlapfer, as modified in view of: McTaggart and Greco, to incorporate a step and feature directed to allowing clinicians to accept or acknowledge assignments before they are finalized, as taught by Hawkins, in order to help enhance patient safety, increase efficiency and productivity, and enhance the quality of care available. See Hawkins, paragraph [0039]; see also MPEP § 2143 G.
- Further, in analogous art of medical systems and methods for assigning patients and medical personnel, Wons teaches a method, wherein:
			- transmissions associated with the steps of transmitting the transfer request from the first mobile terminal to the second mobile terminal, transmitting the transfer request to the central computer and transmitting the change of the assignment are encrypted (Wons, paragraph [0034]; Paragraph [0034] teaches that communication between server 202 (i.e., the central computer) and devices 204-216 (i.e., the mobile terminals) may be encrypted and/or obfuscated using Transport Layer Security (TLS) or Secure Sockets Layer (SSL), among numerous other examples (i.e., encrypting the communications between the central computer and the mobile terminals).  Paragraph [0034] further teaches that this encryption feature is beneficial for protecting communications by one or more security measures.).
	Therefore, it would have been obvious to one of ordinary skill in the art of medical systems and methods for assigning patients and medical personnel at the time of the effective filing date of the claimed invention to further modify the medical care team assignment data system and method taught by Schlapfer, as modified in view of: McTaggart; Greco; and Hawkins, to incorporate a step and feature Wons, in order to protect communications by one or more security measures. See Wons, paragraph [0057]; see also MPEP § 2143 G.

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas Akogyeram II whose telephone number is (571) 272-0464.  The examiner can normally be reached on Monday - Friday, between 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on (571) 272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
Official replies to this Office action may now be submitted electronically by registered
users of the EFS-Web system. Information on EFS-Web tools is available on the Internet at:
http://www.uspto.gov/patents/processlfi!elefslguidance/index.isp. An EFS-Web Quick-Start
Guide is available at: http://www.uspto.gov/ebc/portallefslquick-start.pdf.
Alternatively, official replies to this Office Action may still be submitted by any one of fax, mail, or hand delivery.
Faxed replies should be directed to the central fax at (571) 273-8300.
Mailed replies should be addressed to:
United States Patent and Trademark Office:
Commissioner of Patents and Trademarks
P.O. Box 1450
Alexandria, VA 22313-1450
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314-1450

/N.A.A./Examiner, Art Unit 3686

/JASON B DUNHAM/Supervisory Patent Examiner, Art Unit 3686